CAMPBELL, Judge.
In this appeal defendant contends that the divorce decree and judgment and order of permanent alimony and child custody were validly entered and should be affirmed. Defendant’s appeal is only to the point that should the Order and Judgment of Permanent Alimony be invalidated, then the decree of absolute divorce should also be overturned. We shall deal with this issue after considering plaintiff’s appeal.
Plaintiff contends that the Order of Permanent Alimony, as it relates to property settlement, is void in that it was entered without defendant’s consent and that therefore the trial court was without authority to act. Apparently, plaintiff contends that defendant’s lack of consent is shown by the fact that some four months after the divorce the defendant filed suit for the recovery of damages for personal injuries allegedly sustained at the hands of the plaintiff during the marriage of the parties. Plaintiff contends that negotiations concerning the alleged personal injury took place before the divorce judgment and further that defendant’s claim was covered by and cut off by the property settlement portions of the Judgment of Permanent Alimony. Plaintiff contends that defendant’s lack of consent is further shown by the fact that certain items of the personal *236property of the plaintiff which were in defendant’s possession at the time of the judgment and which were ordered to be delivered to plaintiff, have not been so delivered, and also by the fact that defendant has infringed upon plaintiff’s visitation rights.
Property settlements may be merely approved by the court or may be merged into the decree as here and given decretal effect. Such a property settlement is valid and binding unless it can be shown that the decree was procured through fraud. See generally 27B C.J.S., Divorce, § 301(2), p. 408 (1959). Plaintiff has failed to show that the decree was obtained by fraud. The defendant does not contest the decree, and the trial court expressly found as a fact that the plaintiff consented. Plaintiff immediately complied with the provisions of the property settlement and defendant has accepted the benefits thereof. The plaintiff is bound by his stipulations, Holden v. Holden, 245 N.C. 1, 95 S.E. 2d 118 (1956), Bunn v. Bunn, 262 N.C. 67, 136 S.E. 2d 240 (1964), and is estopped to challenge the validity of the decree. See also Noble v. Noble, 18 N.C. App. 111, 196 S.E. 2d 62 (1973). Plaintiff has failed to show mistake or excusable neglect or that the judgment is void within the requirements of Rule 60 of the North Carolina Rules of Civil Procedure. Plaintiff’s argument concerning the personal injury suit by the defendant is misplaced and would be raised more properly as a res judicata* defense in the personal injury suit. The plaintiff’s arguments concerning visitation and personal property would more properly be raised in a contempt proceeding. We find no error in the denial by the trial court of plaintiff’s motion to set aside the Judgment of Permanent Alimony and the Order of Permanent Alimony. In light of this decision, we need not discuss defendant’s appeal.
No error.
Judges Parker and Hedrick concur.